Citation Nr: 1145743	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-20 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1991 to February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Reno, Nevada, denying the claim currently on appeal.  This claim was previously remanded by the Board in March 2009 and September 2009 for additional evidentiary development.  

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. so that a supplemental statement of the case could be mailed to the Veteran.  The action specified in the July 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
In September 2008, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board, and a transcript of this hearing is of record.  In October 2011, the Veteran was informed of his right to have another hearing before a new Veterans Law Judge, but he has failed to respond to this notice or request a new hearing.  


FINDING OF FACT

The Veteran's current back disability did not have onset in service and was not caused or aggravated by the Veteran's active military service, including his service connected bilateral knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include as secondary to a service connected bilateral knee disability, have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310. 

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran contends that around 1993 he stepped in a hole and fell, at which time he injured both knees and his back.  He also indicated that during service he was told that his back problems were due to him overcompensating for his knee injuries.  He reported that he underwent therapy at that time to learn how to alleviate the stress on his knees and back.  He indicated that the therapy was unsuccessful and that his back pain began during service and has manifested since that time.  

The Board notes that there were two reported injuries that, in part, fit the Veteran's description.  Service treatment records showed that in August 1993, he had complaints of pain in the back of his left knee as a result of falling down a hill during a Navigation course.  Also, in March 1994, he injured his right knee after his leg became stuck in the snow approximately knee deep that caused him to fall and hit an object.  However, the Veteran never complained of constant back pain or injury in service and the Veteran's back and spine were within normal limits at separation from service.  

Importantly, at a January 1997 VA general medical examination, the Veteran did not report any low back problems, providing evidence against the Veteran's claim that he has had low back problems since 1993.  

Post-service, despite the Veteran's testimony that he has experienced low back pain since service, the earliest post-service treatment records associated with the claims file are dated from November 1999.  These treatment records document reports of low back pain as well as history of motorcycle accidents.  A January 2001 VA treatment records notes a history of chronic back pain of approximately two to three years duration, which would place onset after separation from service.  The Veteran had spinal surgery in 2001.  

At a February 2007 VA examination of his knees, the Veteran reported a head injury from an ATV accident in 1996 and an injury to lower back in 2002 from an ATV accident.  At a June 2009 VA examination of his spine, the Veteran clarified these incidents as follows:  He reported that in 1998, he was rear-ended while riding an ATV and was thrown from the vehicle, injuring his back.  He claimed that he was evaluated and treated by VA two days later, although the examiner was unable to locate any records of this.  The Veteran also described injuring his low back in 2002 in a motor vehicle accident in which he was rear-ended.  The Veteran was evaluated the same day at a private hospital and released with no further treatment.  

The Veteran was diagnosed with degenerative disc disease of the lumbar spine, status post lamectomy and discectomy at L5-S1.  The examiner opined that the Veteran's current low back disability was less likely than not caused by or related to an injury sustained during active military service.  The examiner noted the absence of any low back injury or complaints in service and further opined that the Veteran's current condition is consistent with his post-service back injuries.  

In a March 2011 addendum, the VA examiner also opined that it is less likely than not that the Veteran's low back disability was aggravated by his service connected knee disabilities.  The examiner acknowledged that a knee disability could potentially aggravate a low back disability by altering an individual's gait; however, he concluded that the Veteran's bilateral knee disability did not in this case aggravate his back disability.  The examiner observed that he had examined the Veteran in February 2007 and June 2009, and on both occasions, the Veteran had a stable gait, without alteration, limp, or other conditions affecting the Veteran's ability to ambulate due to his knee condition.  The examiner also noted the absence of any complaints of or treatment for a back condition in service, as well as a post-service injury to the back.  The examiner concluded that even if the Veteran is telling the truth that he injured his back in service, such an injury would have been acute, rather than chronic, as no disability of the back or spine was noted at separation from service.  

Based on all the above evidence, the Board finds that entitlement to service connection for a low back disability must be denied on a direct or secondary basis.  

Service treatment records are negative for any complaints of or treatment for a back injury or condition.  The Veteran's separation examination found no abnormalities of the back or spine.  Additionally, after separation from service, the Veteran filed claims for entitlement to service connection for a right knee disability and hearing loss, but did not seek entitlement to service connection for a low back disability and did not report any low back problems at a January 1997 VA medical examination, which is inconsistent with his later assertions that he has experienced low back pain since service.  If such assertions were true, the Board would expect the Veteran to file a claim for his back at the same time he sought service connection for his other disabilities.  

These facts undermine the Veteran's credibility, which provides evidence against the Veteran's claim.

Also significant are the Veteran's reported post-service injuries to his low back, which would certainly account for his current symptoms.  In June 2009 and March 2011, the VA examiner attributed the Veteran's current low back condition to these post service injuries.  

The Board acknowledges that the Veteran is competent to testify to an in service injury and to symptoms such as pain that he may have experienced since then.  However, the Board finds the contemporaneous medical evidence to be more probative than statements made by the Veteran many years after service while attempting to obtain benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Given the detail with which the Veteran's knee injuries are recounted in the Veteran's service treatment records, the Board finds it hard to believe that reference to a back injury was simply omitted.  Furthermore, the Veteran's back and spine were normal at separation from service and the Veteran did not report any low back problems at his January 1997 examination.  

However, even if the Board were to assume that the Veteran did, in fact, injure his low back in service, the Board finds that such an injury was acute, rather than chronic, as the Veteran never received treatment for a back disability in service, and as the Board has just noted, no back disability was found at separation from service or for several years after service.  

Additionally, in March 2011, the VA examine concluded that the Veteran's service connected knee disabilities had not aggravated the Veteran's low back disability, as there is no evidence that the Veteran's service connected knee disabilities result in an altered gait.  

The Veteran himself has presented no medical evidence connecting his current low back problems to an injury in service or to his service connected bilateral knee disability.  He has presented only his lay testimony of an in service injury, which for the reasons discussed above, the Board finds less probative than the other evidence of record, including service treatment records, evidence of post-service injuries to the low back, and a comprehensive VA medical opinion.  

For all the above reasons, entitlement to a low back disability, to include as secondary to a service connection bilateral knee disability, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2009.  This letter informed the Veteran of what evidence is required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in December 2009.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in March 2011 and August 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearings before a Decision Review Officer and a (now retired) Veterans Law Judge.  The appellant was afforded a VA medical examination in June 2009 and March 2011.  The examinations are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


